DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I for the first election and Species A for the second election in the reply filed on November 30, 2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Py et al. (U.S Pre-Grant Publication 20160312707) hereinafter Py.
Regarding claim 1, Py discloses: 
An assembly for an aircraft propulsion system {[0001]}, comprising:
a first drain tube {Figure 3 unlabeled singular instance of (12), see Figure 2 for leader of (12), [0029]; cited paragraphs may describe the embodiment shown in Figure 2, note [0048]};
a second drain tube {Figure 3 (16), [0032]};
a container between and fluidly coupling the first drain tube and the second drain tube {Figure 3 (11); [0029] and [0032]},
the container configured to receive fluid from the first drain tube {Figure 3 (12) drains into (11), [0029]}; and
a gas tube fluidly coupled with the container {Figure 3 (24), [0035]},
the gas tube configured to direct gas into the container for propelling the fluid received within the container into the second drain tube {[0033], [0046]}.
Regarding claim 2, Py discloses wherein the first drain tube comprises a gas turbine engine drain tube configured to receive the fluid from a component within the aircraft propulsion system {Figure 3 (12); [0029] and [0027]}.
Regarding claim 3, Py discloses wherein the second drain tube comprises an overboard drain tube configured to direct the fluid out of the aircraft propulsion system {Figure 3 (16) [0032]}. 
Regarding claim 4, Py discloses further comprising a gas source fluidly coupled with the gas tube {[0035]}, the gas source configured to direct the gas through the gas tube and into the container {[0033]}
Regarding claim 6, Py discloses:
wherein the container is configured with an internal cavity {Figure 3 (11) stores liquids in its internal cavity, [0029]};
a first outlet portion of the first drain tube projects into the internal cavity {Figures 1/3 (12) project into (11)}; and
a second outlet portion of the gas tube projects into the internal cavity {Figure 3 (21)}.
Regarding claim 7, Py discloses wherein the container is configured to provide a visual line of sight from outside of the container into a cavity within the container while the container is installed within the assembly {[0040] window}
Regarding claim 9, Py discloses: 
wherein at least one of the gas comprises pressurized air {[0035]};
or the fluid comprises at least one of lubricant, coolant or fuel {[0028]}.
Regarding claim 12, Py discloses wherein the first drain tube slopes gravitationally downward to the container {Figure 1 has instances of (12) that drain gravitationally downward to (11)}.
Regarding claim 13, Py discloses wherein the second drain tube slopes gravitationally upward away from the container {Figure 1 (16) slopes gravitationally upward away from (11)}
Regarding claim 14, Py discloses further comprising:
a nozzle arranged within the container {Figure 3 (21) acts as nozzle, [0049]};
the nozzle configured to direct the gas from the gas tube into a cavity within the container {Figure 3 (21) directs gas into (11), [0049]}.
Regarding claim 15, Py discloses: 
a funnel arranged within the container {Figure 3 (19) includes a funnel};
the funnel fluidly coupling the cavity within the container to the second drain tube {Figure 3 (19) funnel couples the cavity of (11) with (16)};
wherein the nozzle is configured to direct the gas towards the funnel {Figure 3 (21) directs gas towards the funnel of (19)}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Coupard et al. (U.S Pre-Grant Publication 20210245891) hereinafter Coupard and Hurley (U.S Patent 4,182,119) hereinafter Hurley.
Regarding claim 5, Py discloses the assembly for an aircraft propulsion system of claim 1 and that the invention is for draining liquids in an aircraft engine such as a helicopter {[0001]-[0002]}.
Py is silent regarding the invention having a bypass duct (which is an aspect of a turbofan engine which is a type of aircraft propulsion system), and is therefore silent regarding, 
Coupard pertains to a drainage system in a gas turbine engine.  Pertains teaches the invention may be applied to any propulsor carried on board by aircraft including turbofan and turboshaft engines {[0002]-[0003]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the disclosure of Py applied to a turbofan configuration.  One of ordinary skill in the art would be motivated to do so as drainage of fluids is highly analogous between different types of gas turbine engines as taught by Coupard [0002]-[0003].       
Py discloses the gas source may be from the compressor of the propulsion system {[0014]}.
Hurley pertains to gas turbine engines.  Hurley teaches ejectors may use bypass air as a source {Column 1 line 65 – Column 2 line 3}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used bypass air as the gas source for the ejector of Py as taught by Hurley.  One of ordinary skill in the art would be motivated to do so as bypass air is a known substitute gas source for ejectors {Hurley Column 1 line 65 – Column 2 line 3}.
       
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Clark (U.S Patent 3,841,089) hereinafter Clark.
Regarding claim 8, Py discloses the assembly of claim 1, but is silent regarding a drain plug.
Clark pertains to a drainage system in a gas turbine engine.  Clark teaches a drain plug in a tank used to store fluid {Column 4 lines 14-17}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a drain plug in the container of Py as taught by Clark.  One of ordinary skill in the art would be motivated to do so in order to easily drain excess fluids during a maintenance operation as taught in Py {[0009]}.   
    
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Coupard et al. (U.S Pre-Grant Publication 20210245891) hereinafter Coupard.
Regarding claim 10, Py discloses the assembly of claim 1, but is silent regarding further comprising:
a third drain tube; and
a second container fluidly coupling the third drain tube to the second drain tube,
the second container configured to receive second fluid from the third drain tube;
wherein the gas tube is further configured to direct the gas into the second container for propelling the second fluid received within the second container into the second drain tube.
Coupard pertains to drainage systems of a gas turbine engine.  Coupard teaches:
a third drain tube {Figure 3 (22), note that first drain tube analog is (12)}; and
a second container fluidly coupling the third drain tube to the second drain tube {Figure 3 (21) couples (22) to (43)},
the second container configured to receive second fluid from the third drain tube {Figure 3 fluid is sent from (22) to (21), [0028]};
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have split the receiving of multiple fluids from different parts of the engine of Py into separate containers and tubing as taught by Coupard.  One of ordinary skill in the art would be motivated to do so to have more accurate data regarding the condition 
The combination of Py and Coupard therefore teaches:
wherein the gas tube is further configured to direct the gas into the second container for propelling the second fluid received within the second container into the second drain tube {a person of ordinary skill understands for the system of Py to work with multiple containers as taught by Coupard gas would necessarily have to be directed into the second container as this how Py moves the fluid through the system {Py [0033]}.
Regarding claim 11, the combination of Py and Coupard further teaches wherein the container and the second container are fluidly coupled in parallel between the gas tube and the second drain tube {Coupard has parallel coupling of containers (11) and (22) to second drain tube (43); this means they are fluidly coupled in parallel between the gas tube of Py and the second drain tube}.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Schmittenberg et al. (U.S Pre-Grant Publication 20100326049) hereinafter Schmittenberg.
Regarding claim 16, Py discloses further comprising:
a gas turbine engine core {Figure 1 (4)}
Py does not explicitly disclose:
a nacelle inner structure housing the gas turbine engine core
the container arranged within a compartment between the nacelle inner structure and the gas turbine engine core
Schmittenberg pertains to gas turbine engines.  Schmittenberg teaches a turboshaft engine for a rotorcraft with a nacelle {Figure 3 (300), [0016]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a nacelle around the gas turbine engine of Py as taught by 
The combination of Py and Schmittenberg therefore teaches:
a nacelle inner structure housing the gas turbine engine core {nacelle of Schmittenberg houses the entire gas turbine engine including core of Py}
the container arranged within a compartment between the nacelle inner structure and the gas turbine engine core {nacelle of Schmittenberg houses the entire gas turbine engine and container in Figure 1 of Py is outside the core; therefore it is between nacelle and core}
Regarding claim 17, Py discloses:
An aircraft propulsion system, comprising:
and a drain system {Figure 1 (10)} comprising:
an engine drain tube {Figure 3 (12), [0029]},
a container {Figure 3 (11)},
a pressure source {Figure 3 (24), [0035]}, and
an overboard drain tube {Figure 3 (16), [0032]};
the engine drain tube configured to direct leakage fluid from a component of the gas turbine engine into the container {Figure 3 (12) drains into (11), [0029]}; and
the pressure source configured to pressurize the container with pressurized gas such that the leakage fluid within the container is directed into the overboard drain tube and out of the aircraft propulsion system through the overboard drain tube {Figure 3 (24) has gas to expel liquid out of (16), [0032] and [0033]}.
Py does not explicitly disclose:
a nacelle;
a gas turbine engine housed within the nacelle.
Schmittenberg teaches a turboshaft engine for a rotorcraft with a nacelle {Figure 3 (300), [0016]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a nacelle around the gas turbine engine of Py as taught by Schmittenberg.  One of ordinary skill in the art would be motivated to do so provide an aerodynamic housing to the engine {Schmittenberg [0018]}.       
The combination of Py and Schmittenberg therefore teaches:
a nacelle {Schmittenberg Figure 3 (300)};
a gas turbine engine housed within the nacelle {Schmittenberg [0018]}.
Regarding claim 18, the combination of Py and Schmittenberg further discloses wherein the nacelle is configured without a lower bifurcation {Py and Schmittenberg are turboshaft engine without a bypass and drained liquids are sent towards exhaust nozzle (9) as disclosed in Py}
Regarding claim 19, the combination of Py and Schmittenberg further discloses wherein the nacelle is configured without a drain mast for the gas turbine engine extending through a bypass duct {Py and Schmittenberg are turboshaft engine without a bypass and drained liquids are sent towards exhaust nozzle (9) as disclosed in Py}
Regarding claim 20, Py discloses:
An aircraft propulsion system {[0001]}, comprising:
the gas turbine engine comprising:
a component {[0029] lines originate from various parts of the engine; the component may be any part in the engine with a line connected to it};
the container configured with an internal cavity {Figure 3 (11) stores liquids in its internal cavity, [0029]};
an engine drain tube fluidly coupled with the internal cavity {Figure 3 (12) is coupled to internal cavity of (11), [0029]},
the engine drain tube configured to direct fluid received from the component into the internal cavity {Figure 3 (12) directs fluid received from engine components to cavity of (11)};
an overboard drain tube fluidly coupled with the internal cavity {Figure 3 (16) is coupled with internal cavity of (11)}; and
a pressure source fluidly coupled with the internal cavity {Figure 3 (24) is coupled with internal cavity of (11), [0035]},
the pressure source configured to pressurize the internal cavity such that the fluid within the internal cavity is directed into the overboard drain tube {[0033] and [0035]}.
Py does not explicitly disclose:
a nacelle;
a gas turbine engine housed within the nacelle.
the container arranged within a compartment between the nacelle inner structure and the gas turbine engine core {nacelle of Schmittenberg houses the entire gas turbine engine and container in Figure 1 of Py is outside the core; therefore it is between nacelle and core}
Schmittenberg teaches a turboshaft engine for a rotorcraft with a nacelle {Figure 3 (300), [0016]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a nacelle around the gas turbine engine of Py as taught by Schmittenberg.  One of ordinary skill in the art would be motivated to do so provide an aerodynamic housing to the engine {Schmittenberg [0018]}.       
The combination of Py and Schmittenberg therefore teaches:
a nacelle {Schmittenberg Figure 3 (300)};
a gas turbine engine housed within the nacelle {Schmittenberg [0018]}.
the container arranged within a compartment between the nacelle inner structure and the gas turbine engine core {nacelle of Schmittenberg houses the entire gas turbine engine and container in Figure 1 of Py is outside the core; therefore it is between nacelle and core}


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerhard (U.S Patent 3,556,444) teaches a system that removes drainage out to the exhaust nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745